Exhibit 10.28

AMENDMENT NO. 7 TO

THIRD AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT AND WAIVER

This AMENDMENT NO. 7 TO THIRD AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT
AND WAIVER (this “Amendment”) dated as of February 7, 2020, is entered into
among SAExploration, Inc., a Delaware corporation (the “Borrower”), the
Guarantors party hereto and the Lenders party hereto.

WITNESSETH:

WHEREAS, reference is made to that certain Third Amended and Restated Credit and
Security Agreement dated as of September 26, 2018 entered into among the
Borrower, the Guarantors party thereto, the Lenders party thereto and Cantor
Fitzgerald Securities, as administrative agent and collateral agent for the
Lenders (in such capacities, the “Agent”) (as amended, modified, supplemented
and in effect immediately prior to the effectiveness of this Amendment, the
“Agreement”).  Capitalized terms used herein and not otherwise defined herein
shall have the meanings ascribed to them in the Agreement (as amended by this
Amendment);

WHEREAS, the Borrower has requested that the Required Lenders (i) waive all of
the Defaults and Events of Default set forth on Exhibit A attached hereto and
made a part hereof (collectively, the “Subject Defaults”), and (ii) agree to
amend the Agreement and the Fifth Amendment, in each case, as set forth in this
Amendment; and

WHEREAS, the Required Lenders have agreed to the waiver and amendments described
herein, in each case, in accordance with the terms and conditions set forth in
this Amendment.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which is hereby acknowledged), the
parties hereto hereby agree as follows:

1.Waiver and Amendments.

Notwithstanding anything set forth in the Agreement, the other Loan Documents,
or that certain Forbearance Agreement dated as of September 23, 2019, among the
Borrower, the Guarantors party thereto, and the Lenders party thereto (as
amended by Amendment No. 1 to Forbearance Agreement dated as of December 31,
2019, and as extended in accordance with Section 12 thereof, the “Forbearance
Agreement”) to the contrary, subject to the satisfaction of each of the
conditions precedent in Section 3 of this Amendment, the Required Lenders agree
and consent to clauses (a) through (c) below, in each case, as follows:

a)Waiver.  The Required Lenders hereby waive the Subject Defaults (collectively,
the “Waiver”), provided, that for the avoidance of doubt neither the Waiver nor
any other correspondence or any oral communications by the Agent, the Required
Lenders or any other Lender shall be construed to constitute a waiver,
modification or release of (i) any breach or other Defaults or Events of Default
(other than the Subject Defaults), whether now existing or hereafter arising and
whether or not identified in the Forbearance Agreement and whether or not Agent
and/or any Lender may have any notice or information with respect thereto as of
the date hereof or (ii) any of the Agent’s, the Required Lenders’ or any other
Lenders’ rights, privileges or remedies under the Agreement, any other Loan
Documents or any other agreement, instrument or document, or any applicable law
(other than with respect to the Subject Defaults).  Except as expressly provided
herein,

 

 

--------------------------------------------------------------------------------

 

(i) nothing contained in this Amendment, or any other communication between or
among the Borrower, the Loan Parties and the Agent and/or the Lenders, shall be
construed to constitute a waiver by the Agent or the Lenders of any covenant or
provision of the Agreement or other Loan Documents, this Amendment, or any other
contract or instrument between the Borrower, the other Loan Parties, the Agent
or the Lenders, and the failure of the Agent or the Lenders at any time prior to
the date hereof or hereafter to require strict performance by the Borrower, the
other Loan Parties, or any other Person of any provision thereof shall not
waive, affect, or diminish any right of the Agent, the Required Lenders or any
other Lender thereafter to demand strict compliance therewith or herewith, (ii)
nothing contained in this Amendment shall directly or indirectly, in any way
whatsoever, either (A) impair, prejudice, or otherwise adversely affect the
Agent’s or the Lender’s right at any time to exercise any right, privilege, or
remedy in connection with the Agreement and the other Loan Documents (other than
with respect to the Subject Defaults) or (B) constitute any course of dealing or
other basis for altering any obligation of the Borrower, the other Loan Parties
or any other Person under the Agreement or any other Loan Document or any right,
privilege, or remedy of the Agent, the Required Lenders or any other Lender
under the Agreement or any other Loan Document and (iii) Agent and Lenders
reserve the right, in their discretion, to exercise any or all of its or their
rights and remedies arising under the Agreement or any other Loan Document, as a
result of any Events of Default which may have occurred prior to the date hereof
(other than the Subject Defaults), or are continuing on the date hereof (after
giving effect to this Waiver), or any Event of Default which may occur after the
date hereof.  Although not a party hereto, the Agent shall be permitted to rely
on this Section 1.

b)Amendment of Agreement and Fifth Amendment.  The Required Lenders hereby agree
to the amendments to the Agreement and the Fifth Amendment set forth in this
Amendment.

c)Amendment of Term Credit Agreement and Convertible Notes.  The Required
Lenders hereby consent and agree to the amendment to the Term Credit Agreement
(and all amendments and waivers set forth therein) and the supplement to
Convertible Notes Indenture (and all amendments and waivers set forth therein),
in each case, executed on the date hereof (and delivered to the Lenders
contemporaneously with the execution of this Amendment on the date hereof).

2.Amendments.  Effective as of the Seventh Amendment Effective Date, the
Required Lenders, the Borrower, and each of the Guarantors hereby agree as
follows:

(a)The following defined terms are added to Schedule 1.1A to the Agreement in
the appropriate alphabetical order:

“Disclosure Restrictions” means none of the Loan Parties will be required to
disclose, permit the inspection, examination or making copies or abstracts of,
or discussion of, any document, information or other matter (i) that in their
good faith judgment constitutes non-financial trade secrets or non-financial
proprietary information, (ii) in respect of which in their good faith judgment
disclosure is prohibited by any Legal Requirements or any binding agreement or
(iii) that in their good faith judgment is subject to attorney client or similar
privilege or constitutes attorney work product.

“Seventh Amendment” means that certain Amendment No. 7 to Third Amended and
Restated Credit and Security Agreement and Waiver, dated as of February 7, 2020,
among the Borrower, the Guarantors party thereto and the Lenders party thereto.

2

--------------------------------------------------------------------------------

 

“Seventh Amendment Effective Date” shall mean February 7, 2020, subject to the
satisfaction of the conditions to effectiveness set forth in Section 3 of the
Seventh Amendment.

(b)The parenthetical “(as defined in the Second Amended and Restated Agreement)”
in the definition of “Obligations” is amended and restated in its entirety as
follows “(as defined in the Second Amended and Restated Credit Agreement)”.

(c)Section 2.II.(c)(vi) of the Fifth Amendment is amended and restated in its
entirety as set forth below:

“(vi)the representations and warranties of Borrower and each other Loan Party or
its Subsidiaries contained in the Agreement and in the other Loan Documents
shall be true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) on and as
of the date of the Fifth Amendment Additional Advance Date (before and after
giving effect to making the Fifth Amendment Additional Advances), as though made
on and as of such date (except to the extent that such representations and
warranties relate solely to an earlier date, in which case such representations
and warranties shall continue to be true and correct as of such earlier date);”

(d)Schedule 6.1 (Financial Statements, Reports, Certificates) to the Agreement
is hereby amended and restated in its entirety to read in full as set forth on
Schedule 6.1 hereto.

3.Conditions Precedent to Effectiveness of this Amendment.  The effectiveness of
this Amendment and the Waiver, are subject to the fulfillment, to the
satisfaction of, or waiver by the Required Lenders of each of the following:

 

a)the Required Lenders and Agent shall have received this Amendment, duly
executed by the Borrower, the Guarantors and the Required Lenders;

 

b)the Required Lenders shall have received an officer’s certificate from an
Authorized Person of the Borrower, in form and substance reasonably satisfactory
to the Required Lenders, affirming that the conditions precedent (g) and (h) in
Section 3 of this Amendment have been satisfied;

 

c)the Required Lenders shall have received evidence from the Borrower that the
execution, delivery and performance of this Amendment by the Borrower and the
Guarantors has been duly authorized by all necessary corporate action, including
without limitation the approval of the Board of Directors or the Board of
Managers of the Borrower and the Guarantors, as applicable;

 

d)the Borrower shall have received all consents and amendments under the Term
Credit Agreement and the Convertible Notes Indenture necessary to permit this
Amendment, each, duly executed and delivered by the parties thereto, and shall
have delivered copies of the same to the Required Lenders;

 

e)the Borrower shall have received a waiver of all Existing Defaults (as defined
in the Convertible Notes Forbearance Agreement (as defined in the Forbearance
Agreement)) and all Potential Defaults (as defined in the Convertible Notes
Forbearance Agreement (as defined in the Forbearance Agreement)), and shall have
delivered a copy of the same to the Required Lenders;

3

--------------------------------------------------------------------------------

 

 

f)the Borrower shall have received a waiver of all Existing Defaults (as defined
in the Term Loan Forbearance Agreement (as defined in the Forbearance
Agreement)) and all Potential Defaults (as defined in the Term Loan Forbearance
Agreement (as defined in the Forbearance Agreement)), and shall have delivered a
copy of the same to the Required Lenders;

 

g)after giving effect to this Amendment, no Default or Event of Default shall
have occurred and be continuing on the date of such Seventh Amendment Effective
Date (after giving effect to the Waiver);

 

h)the representations and warranties of the Borrower and each other Loan Party
or its Subsidiaries contained in the Agreement and in the other Loan Documents
shall be true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) after
giving effect to this Amendment, on and as of the date of the Seventh Amendment
Effective Date, as though made on and as of such date (except to the extent that
such representations and warranties relate solely to an earlier date, in which
case such representations and warranties shall continue to be true and correct
as of such earlier date);

i)delivery to the Required Lenders of the following reports in final form to be
filed by Parent with the Securities and Exchange Commission immediately after
the occurrence of the Seventh Amendment Effective Date (collectively, the
“Requisite SEC Reports”): (i) an amended Annual Report on Form 10-K/A for the
fiscal year ended December 31, 2018 (which shall include restated audited
consolidated financial statements as of and for the years ended December 31,
2018 and 2017, as well as restated unaudited interim financial statements for
the quarterly periods during 2018 and 2017, restated selected consolidated
statement of operations data for the years ended December 31, 2016, 2015 and
2014, and restated selected consolidated balance sheet data and other financial
data as of December 31, 2016, 2015 and 2014), (ii) an amended Quarterly Report
on Form 10-Q/A for the quarterly period ended March 31, 2019, and (iii)
Quarterly Reports on Form 10-Q for the quarterly periods ended June 30, 2019 and
September 30, 2019; and

j)the Borrower shall have paid all costs and expenses of the Agent and the
Lenders (i) incurred by or on behalf of the Agent or the Lenders (including
reasonable attorneys’ fees and expenses of Brown Rudnick LLP, Paul, Weiss,
Rifkind, Wharton & Garrison LLP and Shipman & Goodwin LLP) arising under or in
connection with the preparation, execution and delivery of this Amendment, and
(ii) invoiced and outstanding on the date hereof.

 

For purposes of determining compliance with the conditions specified in this
Amendment each Lender party to this Amendment shall be deemed to have consented
to, approved or accepted or to be satisfied with each document or other matter
required hereunder to be consented to or approved by or acceptable or
satisfactory to the Lenders by the Seventh Amendment Effective Date unless the
Required Lenders shall have received written notice from such Lender prior to
the Seventh Amendment Effective Date specifying its objection thereto.

 

4.Termination of Forbearance Agreement.  The Required Lenders, the Borrower, and
each of the Guarantors hereby acknowledge and agree that the Forbearance Period
(as defined in the Forbearance Agreement) and the Forbearance Agreement are, in
each case, without need for further action by the Required Lenders or any other
Person automatically terminated (other than any provisions therein which survive
termination of such Forbearance Agreement) effective as of the Seventh Amendment
Effective Date.

4

--------------------------------------------------------------------------------

 

5.Confirmation of Compliance with Section 15.1 of the Agreement.  The Borrower
and the Lenders party hereto hereby confirm that all of the actions required to
be taken by the Lenders and the Borrower pursuant to Section 15.1 of the
Agreement have been taken in accordance with the provisions of such
Section.  The Borrower confirms that this Amendment is permitted under the
Agreement and is not prohibited by the terms of the Existing Intercreditor
Agreement or the New Intercreditor Agreement or the Junior Documents (as defined
in the Existing Intercreditor Agreement and the New Intercreditor Agreement).

6.Representations and Warranties.  The Borrower and each of the other Loan
Parties hereby represents and warrants that the execution and delivery of this
Amendment and, after giving effect to this Amendment, the performance by each of
them of their respective obligations under the Agreement, are within its powers,
have been duly authorized, are not in contravention of applicable law or the
terms of its operating agreement or other organizational documents and except as
have been previously obtained, do not require the consent or approval of any
governmental body, agency or authority, and that this Amendment and the
Agreement (as amended hereby) will constitute the valid and binding obligations
of the Borrower and each of the other Loan Parties, as applicable, enforceable
in accordance with their terms, except as enforcement thereof may be limited by
applicable bankruptcy, reorganization, insolvency, moratorium, fraudulent
conveyance, ERISA or similar laws affecting the enforcement of creditors’ rights
generally and by general principles of equity (whether enforcement is sought in
a proceeding in equity or at law).

7.Reference to and Effect on the Agreement.  The Borrower and each of the other
Loan Parties hereby reaffirms, confirms, ratifies, covenants, and agrees to be
bound by each of its covenants, agreements, and obligations under the Agreement
(as amended hereby), and each other Loan Document previously executed and
delivered by it.  Each reference in the Agreement to “this Agreement” or “the
Loan Agreement” shall be deemed to refer to the Agreement after giving effect to
this Amendment.  This Amendment is a Loan Document.

8.Execution in Counterparts.  This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute but one and the same agreement.  Delivery of an
executed counterpart of a signature page to this Amendment by telecopier or
electronic mail shall be effective as delivery of a manually executed
counterpart of this Amendment.

9.Governing Law.  This Amendment shall be a contract made under and governed by
the laws of the State of New York without giving effect to its principles of
conflicts of laws.

10.Guarantors Consent and Acknowledgement.  The Guarantors, for value received,
hereby consent to the Borrower’s execution and delivery of this Amendment, the
Waiver and the performance by the Borrower of its agreements and obligations
hereunder.  This Amendment and the performance or consummation of any
transaction that may be contemplated under this Amendment (including, without
limitation, the Waiver), shall not limit, restrict, extinguish or otherwise
impair the Guarantors’ liabilities and obligations to Agent and/or Lenders under
the Loan Documents (including without limitation the Guaranteed
Obligations).  Each of the Guarantors acknowledges and agrees that (i) the
Guaranty to which such Guarantor is a party remains in full force and effect and
is fully enforceable against such Guarantor in accordance with its terms and
(ii) it has no offsets, claims or defenses to or in connection with the
Guaranteed Obligations, all of such offsets, claims and/or defenses are hereby
waived.

11.Reaffirmation.  In each case, except as modified by this Amendment, the
Borrower and each of the Loan Parties hereby (i) acknowledges and agrees that
all of its pledges, grants of security interests and Liens and other obligations
under the Agreement and the other Loan Documents to which it is a party are
reaffirmed and remain in full force and effect on a continuous basis, (ii)
reaffirms (x) each

5

--------------------------------------------------------------------------------

 

Lien granted by it to the Agent for the benefit of the Secured Parties, and (y)
the guarantees (including the Guaranty) made by it pursuant to the Agreement,
and (iii) acknowledges and agrees that the grants of security interests and
Liens by and the guarantees of the Guarantors contained in the Agreement and the
other Loan Documents are, and shall remain, in full force and effect on and
after the Seventh Amendment Effective Date.  Except as specifically modified
herein, the Loan Documents and the Obligations are in all respects ratified and
confirmed (mutatis mutandis) and shall remain in full force and effect in
accordance with their terms.

12.Release.  The Borrower and the other Loan Parties (collectively, the
“Releasing Parties”) hereby release, acquit and forever discharge the Agent, the
Lenders and their respective Lender-Related Parties (collectively, the “Released
Parties”) from and against any and all manner of actions, causes of action,
suits, debts, controversies, damages, judgments, executions, claims (including,
without limitation, crossclaims, counterclaims and rights of set-off and
recoupment) and demands whatsoever, whether known or unknown, whether asserted
or unasserted, in contract, tort, law or equity which any Releasing Party may
have against any of the Released Parties by reason of any action, failure to
act, matter or thing whatsoever arising from or based on facts occurring on or
prior to the date hereof that relate to the Agreement, the other Loan Documents,
this Amendment, the Waiver or the transactions contemplated thereby or hereby
(except to the extent arising from the willful misconduct or gross negligence of
any Released Parties), including but not limited to any such claim or defense to
the extent that it relates to (a) any covenants, agreements, duties or
obligations set forth in the Loan Documents or (b) any actions or omissions of
any of the Released Parties in connection with the initiation or continuing
exercise of any right or remedy contained in the Loan Documents or at law or in
equity with respect to the Loan Documents.

13.Expenses.  The Borrower and the other Loan Parties hereby acknowledge and
agree that their obligations to pay the Expenses pursuant to Section 19.9 of the
Agreement include, without limitation, all reasonable and documented
out-of-pocket fees and disbursements of each of (a) Brown Rudnick LLP in its
capacity as counsel to certain of the Lenders, and (b) Paul, Weiss, Rifkind,
Wharton & Garrison LLP in its capacity as counsel to certain of the Lenders, in
each case in connection with or as a result of or related to the execution and
delivery, enforcement, performance, or administration (including any
restructuring, forbearance or workout with respect thereto) of the Agreement,
this Amendment, any of the other Loan Documents and the transactions related to
the Loan Documents or the monitoring of compliance by the Borrower and each Loan
Party and each of its Subsidiaries with the terms of the Loan Documents.

14.Agent Makes No Representation.  The Agent makes no representation as to the
validity, enforceability or sufficiency of this Amendment or the statements made
in the recitals, all of which are statements of the Borrower and/or the Lenders,
respectively.

 

15.Third Party Beneficiary.  The Agent is an express third party beneficiary of
this Amendment.

 

16.New Event of Default.  The Borrower and each of the other Loan Parties hereby
covenants and agrees that failure to comply with any provision set forth in this
Amendment shall constitute an immediate Event of Default without notice or
grace.

 

[Signature Pages Follow]

 

 

6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered under seal as of the date first above written.

 

BORROWER:

 

SAEXPLORATION, INC.

 

By:

 

/s/ Michael J. Faust

Name:

 

Michael J. Faust

Title:

 

Chief Executive Officer and President

 

 

 

GUARANTORS:

 

SAEXPLORATION HOLDINGS, INC.

 

By:

 

/s/ Michael J. Faust

Name:

 

Michael J. Faust

Title:

 

Chief Executive Officer and President

 

 

 

SAEXPLORATION SUB, INC.

 

By:

 

/s/ Michael J. Faust

Name:

 

Michael J. Faust

Title:

 

Chief Executive Officer

 

 

 

NES, LLC

 

By:

 

/s/ Michael J. Faust

Name:

 

Michael J. Faust

Title:

 

Chief Executive Officer and President

 

 

 

SAEXPLORATION SEISMIC SERVICES (US), LLC

 

By:

 

/s/ Michael J. Faust

Name:

 

Michael J. Faust

Title:

 

Chief Executive Officer and President

 

 

 

LENDERS:

 

WHITEBOX ASYMMETRIC PARTNERS, L.P.

 

By:

 

/s/ Mark Strefling

Name:

 

Mark Strefling

Title:

 

Partner & CEO

 

 

 

[Signature Page to Amendment No. 7 to Third Amended and Restated Credit and
Security Agreement and Waiver]

--------------------------------------------------------------------------------

 

WHITEBOX MULTI-STRATEGY PARTNERS, L.P.

 

By:

 

Whitebox Advisors LLC its investment manager

 

By:

 

/s/ Mark Strefling

Name:

 

Mark Strefling

Title:

 

Partner & CEO

 

 

 

WHITEBOX CREDIT PARTNERS, L.P.

 

By:

 

/s/ Mark Strefling

Name:

 

Mark Strefling

Title:

 

Partner & CEO

 

 

 

LENDERS:

 

HIGHBRIDGE MSF INTERNATIONAL LTD.

 

By:

 

Highbridge Capital Management, LLC as Trading Manager and not in its individual
capacity

 

By:

 

/s/ Jonathan Segal

Name:

 

Jonathan Segal

Title:

 

Managing Director

 

 

 

HIGHBRIDGE TACTICAL CREDIT MASTER FUND, L.P.

 

By:

 

Highbridge Capital Management, LLC as Trading Manager and not in its individual
capacity

 

By:

 

/s/ Jonathan Segal

Name:

 

Jonathan Segal

Title:

 

Managing Director

 

 

 

LENDERS:

 

BLUE MOUNTAIN CREDIT ALTERNATIVES MASTER FUND L.P.

 

By:

 

/s/ David O’Mara

Name:

 

David O’Mara

Title:

 

Deputy General Counsel

 

 

 

[Signature Page to Amendment No. 7 to Third Amended and Restated Credit and
Security Agreement and Waiver]

--------------------------------------------------------------------------------

 

BLUEMOUNTAIN KICKING HORSE FUND L.P.

 

By:

 

/s/ David O’Mara

Name:

 

David O’Mara

Title:

 

Deputy General Counsel

 

 

 

BLUEMOUNTAIN MONTENVERS MASTER FUND SCA SICAV-SIF

 

By:

 

/s/ David O’Mara

Name:

 

David O’Mara

Title:

 

Deputy General Counsel

 

 

 

BLUEMOUNTAIN SUMMIT TRADING L.P.

 

By:

 

/s/ David O’Mara

Name:

 

David O’Mara

Title:

 

Deputy General Counsel

 

 

 

LENDER:

 

JOHN PECORA

 

 

 

/s/ John Pecora

 

 

 

 

 

[Signature Page to Amendment No. 7 to Third Amended and Restated Credit and
Security Agreement and Waiver]

--------------------------------------------------------------------------------

 

EXHIBIT A

 

All Defaults and Events of Default occurring on or before the Seventh Amendment
Effective Date and arising:

 

 

1.

under Section 9.2 of the Agreement as a result of the failure to furnish:

 

 

(a)

unaudited financial statements for each month occurring in 2015, 2016, 2017,
2018, and 2019, together with any applicable Compliance Certificates (whether
such financial statements were not furnished in accordance with GAAP or were not
furnished at all),

 

 

(b)

unaudited financial statements for each of the fiscal quarters ended June 30,
2015 through the fiscal quarter ended September 30, 2019, together with any
applicable Compliance Certificates (whether such financial statements were not
furnished in accordance with GAAP or were not furnished at all),

 

 

(c)

in accordance with GAAP, the audited financial statements for fiscal years ended
December 31, 2014, 2015, 2016, 2017 and 2018, together with any applicable
Compliance Certificates.

 

 

2.

under Section 9.2 of the Agreement as a result of the failure to furnish the
Parent’s Projections for the 2020 fiscal year on or before the date that is 30
days before the start of Borrower’s 2020 fiscal year;

 

 

3.

under Sections 9.2, 9.8, 9.11 and 9.12 of the Agreement, in each case, as a
result of the facts and circumstances disclosed in the “Explanatory Note”
included in each of the Requisite SEC Reports (the “Material Events”);

 

 

4.

under Sections 9.7(a), 9.7(c), 9.7(d), 9.7(e) and 9.14 of the Agreement as a
result of multiple events of default having occurred under the Convertible Notes
Documents, the Term Documents and the New Senior Notes Documents; in each case,
which occurred as a result of or arose from the Material Events or which
occurred as a result of any of the foregoing Defaults or Events of Default
described on this Exhibit A; and

 

 

5.

as a result of any delay by the Borrower in delivering its weekly 13-week cash
flow forecast by 11 a.m. on each Wednesday during the forbearance period, as
required by the Forbearance Agreement.

 

 

 